Case: 13-11452       Date Filed: 05/28/2014     Page: 1 of 2



                                                                      [DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                                ________________________

                                       No. 13-11452
                                 ________________________

                            D.C. Docket No. 1:10-cv-21667-MGC


MARLENIS SMART,
                                                                         Plaintiff-Appellant,

                                            versus


CITY OF MIAMI BEACH, FLORIDA,
a political subdivision,
                                                                       Defendant-Appellee.


                                 ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                _________________________

                                       (May 28, 2014)

Before MARCUS and ANDERSON, Circuit Judges, and TREADWELL,* District
Judge.




___________________
*Honorable Marc T. Treadwell, United States District Judge for the Middle District of Georgia,
sitting by designation.
                 Case: 13-11452       Date Filed: 05/28/2014        Page: 2 of 2
PER CURIAM:

       We have heard oral argument, and have carefully reviewed the briefs and

relevant parts of the record. We conclude that the judgment of the district court

granting the City’s motion for judgment as a matter of law should be affirmed. For

the reasons articulated by the district court in Part A.1 and 2 of its Omnibus Order

Regarding Defendant’s Post-Trial Motions (Docket 218 at pages 7-16),

supplemented by the reasons fully discussed at oral argument,1 we conclude that

the evidence at trial was not sufficiently severe or pervasive to alter the terms and

conditions of plaintiff’s employment.

       Accordingly, the judgment for the City, entered by the district court

notwithstanding the verdict, is

       AFFIRMED. 2




       1
                For example, at oral argument, it was noted that the district court may have erred
in suggesting that the number of gender-based remarks were only three or four. Nevertheless,
there were very few, and fewer still that were egregious (e.g., the single “bimbo” and the two
“cunt” remarks which we note gave rise to a prompt reprimand.) We agree with the district court
that the incidents were far short of severe or pervasive.
       2
                Our disposition makes it unnecessary to rule upon the other issues raised in the
briefs of the parties.
                                                2